Case: 18-50032      Document: 00515035857         Page: 1    Date Filed: 07/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-50032                             FILED
                                  Summary Calendar                       July 16, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

JASON RAY MARMINO,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-190


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Jason Ray Marmino appeals the district court’s denial of his 28 U.S.C.
§ 2255 motion, in which he argued that his term of imprisonment was
unconstitutional. While this appeal was pending, Marmino completed his term
of imprisonment. His attorney has filed a letter advising the court that the case
is now moot. We agree. Marmino’s appeal only challenged his term of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50032   Document: 00515035857    Page: 2   Date Filed: 07/16/2019



                               No. 18-50032
imprisonment. He did not challenge any other aspect of his sentence. Because
Marmino has been released from prison, we cannot grant him any relief. See
United States v. Bacio-Gonzales, 713 F. App’x 357, 358 (5th Cir. 2018)
(unpublished).
     Accordingly, this appeal is DISMISSED as moot.




                                     2